--------------------------------------------------------------------------------

EXHIBIT 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this "Agreement") is made and entered into
as of August 31, 2010, by and among GHN Agrispan Holding Company, a Nevada
corporation (the "Company") and the investors listed on the Schedule of Buyers
attached hereto as Annex A and identified on the signature pages hereto (each,
an “Investor” and collectively, the “Investors”).
 
This Agreement is made in connection with the Securities Purchase Agreement,
dated as of the date hereof among the Company and the Investors (the “Purchase
Agreement”).


The Company and the Investors hereby agree as follows:


1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms have the respective meanings set forth in this Section 1:
 
“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’
respective properties, before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Advice” has the meaning set forth in Section 6(d).
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or State of Nevada are authorized or required by law or other governmental
action to close.
 
“Commission Comments” means written comments which are received by the Company
from the Commission to a filed Registration Statement, a copy of which shall
have been provided by the Company to the Holders, which either (i) requires the
Company to limit the number of Registrable Securities which may be included
therein to a number which is less than the number sought to be included thereon
as filed with the Commission or (ii) requires the Company to either exclude
Registrable Securities held by specified Holders or deem such Holders to be
underwriters with respect to Registrable Securities they seek to include in such
Registration Statement.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Delivery Date” means the date on which the Escrow Shares are required to be
delivered to the Investors by the Make Good Pledgors pursuant to the Securities
Escrow Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Dividend Shares” shall have the meaning set forth in the Certificate of
Designation.
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means
 
(a) with respect to the initial Registration Statement required to be filed
under Section 2(a), the earlier of (i) the 120th day following the Closing Date
and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that such Registration Statement will not be reviewed
or is no longer subject to further review and comments,
 
(b) with respect to a Registration Statement required to be filed under Section
2(b), the earlier of: (i) the 60th day following the Filing Date for any
Registration Statement required to be filed under Section 2(b), and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments;
 
(c) with respect to a Registration Statement required to be filed under Section
2(c), the earlier of:  (i) the 90th day following the date on which the Company
becomes eligible to utilize Form S-3 to register the resale of Common Stock; and
(ii) the fifth Trading Day following the date on which the Company is notified
by the Commission that such Registration Statement will not be reviewed or is no
longer subject to further review and comments; and
 
(d) with respect to a Registration Statement required to be filed under Section
2(d), the earlier of: (i) the 90th day following the Delivery Date; provided,
that, if the Commission reviews and has written comments to such filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (d)(i) shall be the 120th day following the Delivery Date, and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments.
 
"Effectiveness Period" means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the
second anniversary of such Effective Date, (b) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (iii)
such time as all of the Registrable Securities covered by such Registration
Statement may be sold by the Holders pursuant to Rule 144 (without regard to the
volume limitations set forth in such rule) as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company's transfer agent and the affected Holders.
 
“Escrow Shares” shall have the meaning set forth in Section 4.12 of the Purchase
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means, subject in each instance to Section 2(f),
 
(a) with respect to the initial Registration Statement required to be filed
under Section 2(a), the 30th day following the Closing Date;
 
(b)  with respect to any additional Registration Statements that may be required
pursuant to Section 2(b), the 30th day following the date or time on which the
Commission shall indicate as being the first date or time that such Registrable
Securities may then be included in a Registration Statement;
 
(c) with respect to a Registration Statement required to be filed under Section
2(c), the 30th day following the date on which the Company becomes eligible to
utilize Form S-3 to register the resale of Common Stock; and
 
(d) with respect to the Registration Statement required to be filed under
Section 2(d), the 45th day following the Delivery Date (provided that if the
Company is then eligible to utilize Form S-3 to register the resale of Common
Stock, the Filing Date under this clause (d) shall be 30 days following the
Delivery Date).
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Losses” has the meaning set forth in Section 5(a).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities or the Dividend
Shares covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
 
3

--------------------------------------------------------------------------------

 

 
“Registrable Securities” means, to the extent such securities have not been
previously sold pursuant to a Registration Statement or Rule 144: (i) the
Shares, (ii) the Escrow Shares, (iii) any shares of Common Stock issuable upon
the exercise of warrants issued to any placement agent (the “Placement Agent
Warrant Shares”) as compensation in connection with the financing that is the
subject of the Purchase Agreement, and (iv) any securities issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event, or any price adjustment as a result of such stock splits, reverse
stock splits or similar events with respect to any of the securities referenced
in (i), (ii) or (iii) above.
 
“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b), Section 2(c), Section 2(d)
and any registration statement filed by the Company regarding the Dividend
Shares, including (in each case) the Prospectus, amendments and supplements to
such registration statements or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference therein.  Registration Statement will
also include any other required or acceptable form and any successor form
promulgated by the Commission.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Guidance” means any publicly-available written or oral guidance, comments,
requirements or requests of the Commission staff.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Series A Preferred” means the Company’s Series A 10% Convertible Preferred
Stock, par value per share of $0.001, being offered and sold to the Investors by
the Company pursuant to the Purchase Agreement.
 
“Shares” means the shares of Common Stock issuable upon exercise of the Series A
Preferred and the Warrants.
 
“Subsidiary” of any Person means any “subsidiary” as defined in Rule 1-02(x) of
the Regulation S-X promulgated by the Commission under the Exchange Act of such
Person.
 
“Warrants” means the warrants substantially in the form of Exhibit A attached to
the Purchase Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
2.           Registration.
 
(a)           On or prior to the applicable Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of all the Registrable Securities (other than in the case of the
Registration Statement to be filed under this Section 2(a), the Escrow Shares
unless the applicable Delivery Date for such shares shall have occurred) not
already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415, on Form S-1 (or
on such other form appropriate for such purpose), which Registration Statement
will contemplate the ability of such Holder to do an underwritten
offering.  Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement, other than as to the characterization of any
Holder as an underwriter, which shall not occur without such Holder’s consent)
the “Plan of Distribution” attached hereto as Annex A and the disclosure
attached hereto as Annex C.  The Company shall use its best efforts to cause
such Registration Statement to be declared effective under the Securities Act as
soon as possible but, in any event, no later than its Effectiveness Date, and
shall use its best efforts to keep the Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period.  In
the event that the amount of securities which may be included in the
Registration Statement filed pursuant to this Section 2(a) is limited due to
Commission Comments, the inclusion of the Shares in such initial Registration
Statement shall take precedence over and shall not be cut back until the
following securities of the Company are cut back and removed from such
Registration Statement (in the following order): (i) all other Registrable
Securities and (ii) any securities of the Company to be included in such
Registration Statement pursuant to Section 6(b).  By 5:00 p.m. (New York City
time) on the Business Day immediately following the Effective Date of such
Registration Statement, the Company shall file with the Commission in accordance
with Rule 424 under the Securities Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement (whether or not
such filing is technically required under such Rule).
 
(b)           If all of the Registrable Securities to be included in the
Registration Statement filed pursuant to Section 2(a) cannot be so included due
to Commission Comments, then the Company shall prepare and file by the
applicable Filing Date for such Registration Statement(s), such number of
additional Registration Statements as may be necessary in order to ensure that
all Registrable Securities (other than the Escrow Shares unless the Delivery
Date  shall have occurred) are covered by an existing and effective Registration
Statement.  Accordingly, if for example, an initial Registration Statement is
filed under Section 2(b) to register Registable Securities removed from a
Registration Statement filed under Section 2(a) due to Commission Comments and
Commission Comments again require shares to be removed for such newly filed
Registration Statement under this Section 2(b), then the Company will prepare
and file additional Registration Statements until such time as all such required
shares are covered by effective Registration Statements.  In the event that the
amount of securities which may be included in any such Registration Statement is
limited due to Commission Comments, the inclusion of the Shares in such
Registration Statement shall take precedence over and shall not be cut back
until the following securities of the Company are cut back and removed from any
such Registration Statement (in the following order): (i) all other Registrable
Securities (other than the Escrow Shares) and (ii) any securities of the Company
to be included in such Registration Statement pursuant to Section 6(b).   Any
Registration Statements to be filed under this Section shall be for an offering
to be made on a continuous basis pursuant to Rule 415, on Form S-1(or on such
other form appropriate for such purpose).  Such Registration Statement shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement, other than as to
the characterization of any Holder as an underwriter, which shall not occur
without such Holder’s consent) the "Plan of Distribution" attached hereto as
Annex A and the disclosure attached hereto as Annex C.  The Company shall use
its best efforts to cause such Registration Statement to be declared effective
under the Securities Act as soon as possible but, in any event, by its
Effectiveness Date, and shall use its best efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period.  By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Following any date on which the Company becomes eligible to use a
registration statement on Form S-3 to register the Registrable Securities for
resale, the Company shall file a Registration Statement on Form S-3 (or a
post-effective amendment on Form S-3 to the then effective Registration
Statement) covering all such Registrable Securities (other than the Escrow
Shares unless the Delivery Date shall have occurred) and shall use its best
efforts to cause such Registration Statement to be filed by the Filing Date for
such Registration Statement and declared effective under the Securities Act as
soon as possible thereafter, but in any event prior to the Effectiveness Date
therefor.  Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement, other than as to the characterization of any
Holder as an underwriter, which shall not occur without such Holder’s consent)
the “Plan of Distribution” attached hereto as Annex A and the disclosure
attached hereto as Annex C.  The Company shall use its best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period.  By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
(d)           On or prior to the applicable Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of the Escrow Shares on Form S-1 or S-3 if the Company is then eligible
to utilize such Form (or on such other form appropriate for such purpose) and
shall use its best efforts to cause such Registration Statement to be filed by
the Filing Date for such Registration Statement and declared effective under the
Securities Act as soon as possible thereafter, but in any event prior to the
Effectiveness Date therefor.  Such Registration Statement shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement, other than as to the
characterization of any Holder as an underwriter, which shall not occur without
such Holder’s consent) the “Plan of Distribution” attached hereto as Annex A and
the disclosure attached hereto as Annex C.  The Company shall use its best
efforts to keep such Registration Statement continuously effective under the
Securities Act during the entire Effectiveness Period which is applicable to
it.  By 5:00 p.m. (New York City time) on the Business Day immediately following
the Effective Date of such Registration Statement, the Company shall file with
the Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement (whether or not such filing is technically required under such Rule).
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           If: (i) a Registration Statement is not filed on or prior to its
applicable Filing Date covering the Registrable Securities required under this
Agreement to be included therein (if the Company files a Registration Statement
without timely delivery to Holders of the disclosure required by the first
sentence of Section 3(a) hereof, the Company shall not be deemed to have
satisfied this clause (i)), or (ii) a Registration Statement is not declared
effective by the Commission on or prior to its required Effectiveness Date or if
by the Business Day immediately following the applicable Effective Date the
Company shall not have filed a “final” prospectus for the Registration Statement
with the Commission under Rule 424(b), in accordance with Section  2(a), (b),
(c) or (d) herein, as the case may be, (whether or not such a prospectus is
technically required by such Rule), or (iii) after its applicable Effective
Date, without regard for the reason thereunder or efforts therefore, such
Registration Statement ceases for any reason to be effective and available to
the Holders as to all the Registrable Securities to which it is required to
cover at any time prior to the expiration of its Effectiveness Period for more
than an aggregate of 45 Trading Days (which need not be consecutive) (any such
failure or breach being referred to as an “Event,” and for purposes of clauses
(i) or (ii) the date on which such Event occurs, or for purposes of clause (iii)
the date which such 45 Trading Day-period is exceeded, being referred to as
“Event Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law: on each such Event Date and on each
successive thirtieth calendar day following each such Event Date (if the
applicable Event shall not have been cured by such date) and for each thirty
(30) day period or portion thereof thereafter from the Event Date until the
applicable Event is cured, the Company shall pay to each Holder shares of Common
Stock (such shares to be valued at the average closing price of the Common Stock
on the Trading Market for the 10 Trading Days immediately prior to such monthly
anniversary), as partial liquidated damages and not as a penalty, equal to 1.0%
of the aggregate Original Purchase Price paid by such Holder for Securities
pursuant to the Purchase Agreement; provided, however, that the total amount of
partial liquidated damages payable by the Company pursuant to all Events under
this Section shall be capped at an aggregate of 12.0% of the aggregate Original
Purchase Price paid by the Investors under the Purchase Agreement.  The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a thirty (30) day period prior to the cure of an Event
except in the case of the first Event Date.  In no event will the Company be
liable for liquidated damages under this Agreement in excess of 1.0% of the
aggregate Original Purchase Price of the Investors in any thirty (30) day
period.  The Company will not be liable for liquidated damages under this
Agreement with respect to the Placement Agent Warrant Shares.  The Company shall
not be liable for liquidated damages under this Agreement as to any Registrable
Securities which are not permitted by the Commission to be included in a
Registration Statement due solely to Commission Comments from the time that it
is determined that such Registrable Securities are not permitted to be
registered solely due to Commission Comments until such time as the provisions
of this Agreement as to the next applicable Registration Statement required to
be filed hereunder are triggered, in which case the provisions of this Section
2(e) shall once again apply, if applicable. Liquidated damages payable by the
Company pursuant to this Section 2(e) shall be payable on the first (1st)
Business Day of each thirty (30) day period following the Event Date.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”).  The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement and shall not be
required to pay any liquidated or other damages under Section 2(e) to any Holder
who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least five Trading Days prior to the Filing Date (subject to
the requirements set forth in Section 3(a)).
 
3.           Registration Procedures.
 
In connection with the Company's registration of Registrable Securities the
Company shall:
 
(a)           Not less than five Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to each Holder copies of the “Selling
Stockholders” section of such document, the “Plan of Distribution” and any risk
factor contained in such document that addresses specifically this transaction
or the Selling Stockholders, as proposed to be filed which documents will be
subject to the review of such Holder.  The Company shall not file a Registration
Statement, any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof differs from the disclosure received from
a Holder in its Selling Holder Questionnaire (as amended or supplemented).  The
Company shall not file a Registration Statement, any Prospectus or any
amendments or supplements thereto in which it (i) characterizes any Holder as an
underwriter, (ii) excludes a particular Holder due to such Holder refusing to be
named as an underwriter, or (iii) reduces the number of Registrable Securities
being registered on behalf of a Holder except in accordance with Article 2 of
this Agreement, without such Holder’s express written authorization. This
paragraph shall apply to any registration of Dividend Shares.
 
(b)           (i)  Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in accordance with Section 2(b) in order
to register for resale under the Securities Act all of the required Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto; (iv) as promptly as reasonably possible make
available and provide notice of their availability to the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that would not result in the disclosure to the
Holders of material and non-public information concerning the Company; and (v)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the Registration Statements and the disposition
of all the Registrable Securities covered by each Registration Statement.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Notify the Holders as promptly as reasonably possible (and, in the
case of (i)(A) below, not less than three Trading Days prior to such filing and,
in the case of (v) below, not less than three Trading Days prior to the
financial statements in any Registration Statement becoming ineligible for
inclusion therein) and (if requested by any such Person) confirm such notice in
writing no later than one Trading Day following the day (i)(A) when a Prospectus
or any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
make available (and provide notice of their availability) true and complete
copies thereof and all written responses thereto to each of the Holders that
pertain to the Holders as a Selling Stockholder or to the Plan of Distribution,
but not information which the Company believes would constitute material and
non-public information); and (C) with respect to each Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Actions for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Action for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d)           Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e)           Make available (and provide notice of their availability) to each
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits (to the extent such
exhibits are requested by such Person) (including those previously furnished)
promptly after the filing of such documents with the Commission.
 
(f)           Promptly deliver to each Holder, without charge, as many copies of
each Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)           Prior to any public offering of Registrable Securities, register
or qualify the Registrable Securities for offer and sale under the securities or
Blue Sky laws of each jurisdiction within the United States as any Holder may
request, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statements.
 
(h)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to the Registration Statements, which certificates
shall be free, to the extent permitted by the Purchase Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request.
 
(i)           Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(j)           Otherwise use its reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months, beginning with the first fiscal quarter
beginning after the effective date of the Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act.
 
4.           Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  The Company shall not be responsible
for the payment of underwriting discounts or similar fees, discounts or
commissions.
 
 
10

--------------------------------------------------------------------------------

 
 
5.           Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, investment advisors, partners,
members and employees of each of them, each Person who controls any such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys'
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Action of which the Company is aware in connection
with the transactions contemplated by this Agreement.  The action or inaction of
any Holder shall not impair the indemnification rights of any other Holder
hereunder.


(b)           Indemnification by Holders.  Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) such Holder's failure
to comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or  defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected.  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
 
11

--------------------------------------------------------------------------------

 

 
(c)            Conduct of Indemnification Actions.  If any Action shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Action and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Action and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Action; or (3) the named parties to any such
Action (including any impleaded parties) include both such Indemnified Party and
the Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Action
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Action in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Action.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Action in a manner not inconsistent with this Section) shall be paid
to the Indemnified Party, as incurred, within ten Trading Days of written notice
thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Action to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Action exceeds the amount of any damages
that such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
6.           Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder,
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.
 
 
13

--------------------------------------------------------------------------------

 

 
(b)           No Piggyback on Registrations.  Neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders.


(c)           Compliance.  Each Holder severally and not jointly covenants and
agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement.


(d)           Discontinued Disposition.  Each Holder severally and not jointly
agrees by its acquisition of Registrable Securities that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 3(c), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder's
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement.  The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.  Notwithstanding the foregoing, to the extent any
such notice from the Company relates only to the occurrence of any event of the
kind described in Section 3(c)(iv), Holders shall only be required to
discontinue dispositions in the jurisdiction(s) to which such notice relates.


(e)           Piggy-Back Registrations.  If at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities not
theretofore registered such Holder requests to be registered, subject to
customary underwriter cutbacks after any other holders of registration rights
have been cutback in full.
 
 
14

--------------------------------------------------------------------------------

 

 
(f)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this Section 6(f), may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of no less than a majority in interest of the then Registrable
Securities.  Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of certain Holders and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities to which such waiver or consent relates.


(g)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 6:30 p.m. (New York City time) on any Trading Day, or (c) upon
actual receipt by the party to whom such notice is required to be given if sent
by any means other than facsimile transmission.  The address for such notices
and communications shall be as follows:





 
If to the Company:
GHN Agrispan Holding Company

402 M, No. 16 Xinfeng 3rd Road
Xiamen City, PRC
 
Facsimile: (86)05925738806

 
Attention:  President



 
With a copy to:
Reed Smith LLP

355 Grand Avenue, Suite 2900
Los Angeles, CA 90071
Facsimile: (213) 457-8080
Attention: Allen Z. Sussman, Esq.


 
If to a Holder:
To the registered address of such Holder with the Company’s Transfer Agent;

 

 
With a copy to:
National Securities Corporation

 
330 Madison Avenue, 18th Floor

 
New York, NY 10017

Facsimile:  (212) 380 2828
 
Attention.: Jonathan C. Rich

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
 
15

--------------------------------------------------------------------------------

 
 
(h)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder.  Each Holder may assign its respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.
 
(i)           Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission or electronic portable document format, such signature shall create
a valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or  electronic portable document format signature were the original
thereof.
 
(j)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Actions concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Action, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Action has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Action by mailing a copy thereof via registered
or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any Action arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence an Action to enforce any provisions of this Agreement, then the
prevailing party in such Action shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Action.
 
(k)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
(l)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
 
16

--------------------------------------------------------------------------------

 
 
(m)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(n)           Independent Nature of Investors' Obligations and Rights.  The
obligations of each Investor under this Agreement are several and not joint with
the obligations of each other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement.  Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document.  Each Investor
acknowledges that no other Investor will be acting as agent of such Investor in
enforcing its rights under this Agreement.  Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Action for such
purpose.  The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGES TO FOLLOW]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


 
 
GHN AGRISPAN HOLDING COMPANY




By:_________________________________
Name:
Title:
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
NAME OF INVESTING ENTITY










By:                                                                                                       
Name:                                                                                                    
Title:                                                                                                    




ADDRESS


c/o:                                                                                                    


Street:                                                                                                    


City/State/Zip:                                                                                                    


Attention:                                                                                                    


Tel:                                                                                                    


Fax:                                                                                                    


Email:                                                                                                    
 
 
19

--------------------------------------------------------------------------------

 
 
Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions.  These
sales may be at fixed or negotiated prices.  The Selling Stockholders may use
any one or more of the following methods when selling shares:
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·
an underwritten offering;

 
·
privately negotiated transactions;

 
·
to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 
·
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·
a combination of any such methods of sale; and

 
·
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the shares of Common Stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of Common Stock from time to time under this
prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.
 
 
A-1

--------------------------------------------------------------------------------

 
 
Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction.  In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of the
securities will be paid by the Selling Stockholder and/or the purchasers.  Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission.  If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act.  The Selling
Stockholders will be responsible to comply with the applicable provisions of the
Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Stockholders in connection with resales of their respective shares under
this Registration Statement.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock.  The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 
 
A-2

--------------------------------------------------------------------------------

 
Annex B
 
GHN AGRISPAN HOLDING COMPANY


Selling Securityholder Notice and Questionnaire
The undersigned beneficial owner of common stock (the “Common Stock”), of GHN
Agrispan Holding Company, a Nevada corporation (the “Company”) understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a Registration Statement for the registration and
resale of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of August __, 2010 (the “Registration
Rights Agreement”), among the Company and the Investors named therein.  A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.Name.
 
 
(a)
Full Legal Name of Selling Securityholder
 

 


 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
 

 


 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
 

 
 
2.  Address for Notices to Selling Securityholder:
 

           
  Telephone:
 
  Fax:
 
  Contact Person:
 

 
 
B-1

--------------------------------------------------------------------------------

 

 
  3.  Beneficial Ownership of Registrable Securities:
 
 
Type and Principal Amount of Registrable Securities beneficially owned:
 
       

 


4.  Broker-Dealer Status:



 
 
(a)
Are you a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨                      No   ¨
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
  5.  Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 
   

 
 
 
B-2

--------------------------------------------------------------------------------

 


  6.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:
 
   

 
 
7.  The Company has advised each Selling Stockholder that it may not use shares
registered on the Registration Statement to cover short sales of Common Stock
made prior to the date on which the Registration Statement is declared effective
by the Commission, in accordance with Regulation M under the Exchange Act and
the Commission’s interpretations relating thereto.  If a Selling Stockholder
uses the prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act.  The Selling
Stockholders will be responsible to comply with the applicable provisions of the
Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Stockholders in connection with resales of their respective shares under
the Registration Statement.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
 

Dated:     Beneficial Owner:         By:             Name:           Title:  

 
  
 
 
B-3

--------------------------------------------------------------------------------

 

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




Reed Smith LLP
Reed Smith Centre
225 Fifth Avenue
Suite 1200
Pittsburgh, PA 15222-2716
Facsimile:  +1 412 288 3063
Attention: Stephanie Apostolou
 
 
B-4

--------------------------------------------------------------------------------

 
Annex C




PRC regulations relating to the establishment of offshore special purpose
companies by PRC residents, if applied to us, may subject our PRC resident
shareholders to personal liability and limit our ability to acquire PRC
companies or to inject capital into our PRC subsidiaries, limit our PRC
subsidiaries’ ability to distribute profits to us or otherwise materially
adversely affect us.

 
In October 2005 SAFE issued a public notice, the Notice on Relevant Issues in
the Foreign Exchange Control over Financing and Return Investment Through
Special Purpose Companies by Residents Inside China, or the SAFE notice, which
requires PRC residents, including both legal persons and natural persons, to
register with the competent local SAFE branch before establishing or controlling
any company outside of China, referred to as an "offshore special purpose
company," for the purpose of overseas equity financing involving onshore assets
or equity interests held by them.  In addition any PRC resident that is the
shareholder of an offshore special purpose company is required to amend its SAFE
registration with the local SAFE branch with respect to that offshore special
purpose company in connection with any increase or decrease of capital transfer
of shares, merger, division, equity investment or creation of any security
interest over any assets located in China. Moreover, if the offshore special
purpose company was established and owned the onshore assets or equity interests
before the implementation date of the SAFE notice, a retroactive SAFE
registration is required to have been completed before March 31, 2006. If any
PRC shareholder of any offshore special purpose company fails to make the
required SAFE registration and amendment, the PRC subsidiaries of that offshore
special purpose company may he prohibited from distributing their profits and
the proceeds from any reduction in capital, share transfer or liquidation to the
offshore special purpose company. Moreover, failure to comply with the SAFE
registration and amendment requirements described above could result in
liability under PRC laws for evasion of applicable foreign exchange
restrictions. After the SAFE notice, an implementation rule on the SAFE notice
was issued on May 29, 2007 which provides for implementation guidance and
supplements the procedures as provided in the SAFE notice.


Due to lack of official interpretation of SAFE notice and implementation rules,
some of the terms and provisions in the SAFE remain unclear and implementation
by central SAFE and local SAFE branches of the SAFE notice has been inconsistent
since its adoption.  Based on the advice of our PRC counsel, Global Law Office,
and after consultation with relevant SAFE officials, we believe our PRC resident
shareholders, were required to complete their respective SAFE registrations
pursuant to the SAFE notice.  Moreover, because of uncertainty over how the SAFE
notice and its implementation rules will be interpreted and implemented, and how
or whether SAFE notice and implementation rules will apply it to us, we cannot
predict how it will affect our business operations or future strategies. For
example our present and prospective PRC subsidiaries’ ability to conduct foreign
exchange activities, such as the remittance of dividends and foreign
currency-denominated borrowings, may be subject to compliance with the SAFE
notice by our PRC resident beneficial holders. In addition, such PRC residents
may not always complete the necessary registration procedures required by the
SAFE notice.  We also have little control over either our present or prospective
direct or indirect shareholders or the outcome of such registration procedures.
A failure by our PRC resident beneficial holders or future PRC resident
shareholders to comply with the SAFE notice, if SAFE requires it, could subject
us to fines or legal sanctions, restrict our overseas or cross-border investment
activities, limit our subsidiary's ability to make distributions or pay
dividends or affect our ownership structure, which could adversely affect our
business and prospects.

 
 C-1

--------------------------------------------------------------------------------